 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                 ***
 9   GEORGE L. VONTRESS,                                       Case No. 2:17-cv-01791-RFB-NJK
10                       Plaintiff,                                         ORDER
11           v.
12   JO GENTRY, et al.,
13                      Defendants.
14
15           Before the Court are Plaintiff’s Motion for Preliminary Injunction / Temporary Restraining
16   Order (ECF Nos. 17, 18) and Motion Requesting Copies (ECF No. 19). For the reasons stated
17   below, the Court denies both motions.
18
19      I.        PROCEDURAL BACKGROUND
20           Plaintiff filed the complaint on June 28, 2017. ECF No. 1. On September 16, 2018, the
21   Court screened Plaintiff’s complaint, dismissed all but one claim, and provided Plaintiff an
22   opportunity to cure several deficiencies. ECF No. 8.
23           In a hearing held on November 19, 2018 regarding another case brought by Plaintiff
24   currently before this Court, Case Number 2:18-cv-01746, the Court found that Plaintiff was being
25   deprived of legal records and ordered restoration of his legal materials by December 10, 2018.
26   ECF No. 21.
27           Plaintiff filed the instant motion on November 21, 2018. ECF Nos. 17, 18, 19. Plaintiff
28   simultaneously filed an Amended Complaint, ECF No. 20, which this Court has not yet screened.
 1      II.       FACTS ALLEGED
 2             The Court summarizes the facts alleged in Plaintiff’s Motion for Preliminary Injunction /
 3   Temporary Restraining Order. Plaintiff is an inmate in the custody of the Nevada Department of
 4   Corrections being held at the Saguaro Correctional Center in Eloy, Arizona. Plaintiff is currently
 5   pursuing two lawsuits pending before this Court. Plaintiff’s legal records are being stored in a
 6   facility warehouse, where he cannot access them. Facility staff are denying Plaintiff access to the
 7   facility law library, prohibiting Plaintiff from obtaining assistance with legal matters from other
 8   inmates, and neglecting to provide anyone trained in law to assist Plaintiff with his legal matters.
 9   Plaintiff requests (1) the return of his legal files, (2) access to the general population law library
10   for ten hours per week, and (3) permission to be accompanied to the law library by a specific
11   inmate named in the motion.
12
13      III.      LEGAL STANDARD
14             The analysis for a temporary restraining order is “substantially identical” to that of a
15   preliminary injunction. Stuhlbarg Intern. Sales Co, Inc. v. John D. Brush & Co., Inc., 240 F.3d
16   832, 839 n.7 (9th Cir. 2001). A preliminary injunction is “an extraordinary remedy that may only
17   be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Natural
18   Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff must
19   establish four elements: “(1) a likelihood of success on the merits, (2) that the plaintiff will likely
20   suffer irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips in
21   its favor, and (4) that the public interest favors an injunction.” Wells Fargo & Co. v. ABD Ins. &
22   Fin. Servs., Inc., 758 F.3d 1069, 1071 (9th Cir. 2014), as amended (Mar. 11, 2014) (citing Winter,
23   555 U.S. 7, 20 (2008)). A preliminary injunction may also issue under the “serious questions”
24   test. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the
25   continued viability of this doctrine post-Winter). According to this test, a plaintiff can obtain a
26   preliminary injunction by demonstrating “that serious questions going to the merits were raised
27   and the balance of hardships tips sharply in the plaintiff’s favor,” in addition to the other Winter
28   elements. Id. at 1134-35 (citation omitted).



                                                      -2-
 1      IV.      DISCUSSION
 2            The Court notes at the outset that it has already ordered the restoration of Plaintiff’s legal
 3   materials. ECF No. 21. The Court therefore only considers Plaintiff’s requests for access to the
 4   facility law library and for permission to be accompanied to the library by another inmate.
 5            The Court finds that the requirements for issuing a preliminary injunction are not satisfied
 6   because Plaintiff has not alleged any irreparable harm. To justify a preliminary injunction by this
 7   Court before a decision on the merits, under either preliminary injunction test, Plaintiff must
 8   demonstrate that he faces a “significant threat of irreparable harm” in the absence of timely legal
 9   intervention. United States v. BNS Inc., 858 F.2d 456, 464 (9th Cir. 1988). Based on the facts
10   alleged in the motion, the Court cannot determine if Plaintiff has filed an administrative grievance
11   or if the denial of access to the law library is pursuant to a policy. Because Plaintiff has not
12   explained what, if any, legal remedies are available to him and whether he has pursed them, the
13   Court cannot find that existing legal remedies are inadequate at this time.
14            Additionally, Plaintiff fails to articulate a legal right to the copies of his motion requested
15   at ECF No. 19. Plaintiff does not have a constitutional right to free photocopying. Johnson v.
16   Moore, 948 F.2d 517, 521 (9th Cir. 1991) (per curiam).
17
18      V.       CONCLUSION
19            IT IS THEREFORE ORDERED that Plaintiff’s Motion for Preliminary Injunction /
20   Temporary Restraining Order (ECF Nos. 17, 18) is DENIED without prejudice.
21            IT IS FURTHER ORDERED that Motion Requesting Copies (ECF No. 19) is DENIED
22   with prejudice.
23            DATED this 4th day of December, 2018.
24
                                                             __________________________________
25                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
26
27
28



                                                       -3-
